Exhibit 10.1


Execution Copy



RETIREMENT AND CONSULTING AGREEMENT
THIS RETIREMENT AND CONSULTING AGREEMENT (the “Agreement”) is made and entered
into effective as of August 11, 2014 (the “Effective Date”), by and between
Carrizo Oil & Gas, Inc., a Texas corporation (the “Company”), and Paul F. Boling
(the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement effective as of June 5, 2009 (the “Employment Agreement”); and
WHEREAS, the Executive intends to retire from the Company, and the parties
mutually desire to arrange for a separation from the Company and its affiliates
and subsidiaries under certain terms, including the resolution of the parties’
rights under the Employment Agreement; and
WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Employment Until Retirement Date; Retirement.
A.    Resignation as Officer; Continuation as Employee Until Retirement Date. As
of August 11, 2014 (the “CFO Resignation Date”), the Executive shall resign all
officer positions with the Company and its affiliates. Effective as of a date to
be mutually determined by the Company and the Executive, the Executive shall
retire from his position as an employee of the Company (the “Retirement Date”).
From the CFO Resignation Date until the Retirement Date, the Executive shall
continue to be an employee of the Company, shall serve in the role of Special
Advisor and shall continue to receive the same salary and benefits as he is
entitled to immediately preceding the Effective Date pursuant to the terms of
the Employment Agreement; provided, however, that the Executive shall not be
eligible to receive any additional equity grants or retention awards from the
Company. During such period, the Executive shall perform such services as the
Chief Executive Officer or the Chief Financial Officer may prescribe from time
to time.
B.    Waiver of Good Reason. The Executive agrees to waive any potential
entitlement to benefits related to a resignation for “Good Reason” under the
Employment Agreement based on the changes to the Executive’s employment
relationship with the Company as described in this Section 1. The Executive
acknowledges and agrees that he is aware that he is waiving a legal right to
claim that Good Reason has occurred under the terms of the Employment Agreement
due to this change in his employment relationship with the Company.
2. Retirement Benefits. The Company agrees to pay or provide, and the Executive
agrees to accept, the benefits set forth in this Section 2 in consideration for
the Executive’s service through

1

--------------------------------------------------------------------------------



the Retirement Date, satisfaction of any and all obligations under the
Employment Agreement, and the Executive’s execution (without revocation) of the
Waiver and Release as described in Section 5 below.
A.    Prorated Bonus. Within 10 days after the Waiver Effective Date (as defined
in Section 5 below), the Executive shall receive a lump-sum cash payment equal
to the product of (i) 90%, (ii) the Executive’s annual base salary immediately
prior to the Effective Date and (iii) a fraction, the numerator of which is the
number of days in calendar year 2014 through the Retirement Date and the
denominator of which is 365. The Executive shall not be eligible for any other
bonus payments with respect to the 2014 calendar year or any subsequent calendar
year. For the avoidance of doubt, if the Retirement Date occurs in 2015, the
fraction described in clause (iii) shall be deemed to be one.
B.    Stock Appreciation Rights. Any stock appreciation right that is
outstanding and unexercised as of the Retirement Date shall be amended to become
fully exercisable on the date the Executive returns the Waiver and Release to
the Company and shall be deemed exercised on the first business day after the
Executive returns the Waiver and Release to the Company and shall be settled in
cash on the second business day after the Executive returns the Waiver and
Release to the Company. A list of the Executive’s current outstanding stock
appreciation rights are set forth on Exhibit B.
C.    Restricted Stock Units.
i.    The Executive’s currently outstanding awards of restricted stock units,
other than the portion of the award of restricted stock units described in
Section 2(C)(ii) of this Agreement, shall be amended to become fully vested on
the date the Executive returns the Waiver and Release to the Company and shall
be settled on the second business day after the Executive returns the Waiver and
Release to the Company.
ii.    One half of the restricted stock units granted to the Executive on March
12, 2014 shall fully vest on February 27, 2015 and shall be settled on that
date.
iii.    A list of the Executive’s currently outstanding awards of restricted
stock units are set forth on Exhibit B.
D.    Performance Shares. The Executive’s currently outstanding award of
performance shares shall be amended such that the performance shares shall vest,
notwithstanding the Executive’s intervening retirement, on the date specified in
the applicable award agreement, in an amount equal to the number of shares that
would have vested based on actual achievement of the performance conditions
specified therein had the Executive’s employment with the Company not
terminated. The performance shares shall be settled in accordance with the terms
of the applicable award agreement. Executive’s currently outstanding award of
performance shares is set forth on Exhibit B.
E.    Change of Control Payments. Upon the occurrence of a Change of Control
which occurs at any time prior to or within twelve months following the
Retirement Date

2

--------------------------------------------------------------------------------



or which occurs pursuant to a definitive agreement executed prior to or within
twelve months following the Retirement Date, the Executive will receive a
lump-sum cash payment within 30 days following such Change of Control in an
amount equal to $536,500, which is equal to the product of (i) 145% and (ii)
Executive’s annual base salary in effect immediately prior to the Effective
Date. For purposes of this Agreement, “Change of Control” shall mean any event
which (i) would be considered a “Change of Control” for purposes of the
Employment Agreement and (ii) meets the definition of a “change in control
event” under Treas. Reg. § 1.409A-3(i)(5).
F.    Reimbursements. The Executive shall be entitled to receive reimbursement
for all reasonable and documented expenses incurred by the Executive prior to
the Retirement Date in accordance with the policies, practices and procedures of
the Company and its affiliated companies in effect for similarly situated senior
executives of the Company and its affiliated companies. All reimbursable
expenses shall be appropriately documented in reasonable detail by the Executive
upon submission of any request for reimbursement and in a format and manner
consistent with the Company’s expense reporting policy.
G.    Gross-Up Payments. In the event of a Change in Control satisfying the
requirements set forth in Section 2(E) above, the Executive shall be entitled to
receive gross-up payments, to the extent required pursuant to the terms of
Section 7 of the Employment Agreement, in all events no later than the calendar
year following the year in which the Executive incurs the excise tax. The
Executive shall not be entitled to receive gross-up payments pursuant to the
terms of Section 7 of the Employment Agreement solely with respect to payments
he receives as a consequence of his retirement pursuant to this Agreement.
H.    Medical Continuation. The Executive and his dependents currently receiving
group health, vision and dental plan coverage will be given the opportunity to
elect continuation coverage under the Company’s group health, vision and dental
plan in accordance with the applicable plan terms and as required by
Section 4890B of the Internal Revenue Code (“COBRA”). For a period of 18 months
after the Retirement Date, the Company will pay the normal COBRA premium charged
by the Company for such continuation coverage, less the amount of any
contribution required for similarly situated active employees.
3. Engagement as Consultant: Following the Retirement Date, the Company agrees
to retain the Executive commencing on the day following his retirement, as an
independent consultant, and the Executive agrees to render consulting services
for a period mutually determined by the Company and the Executive, unless such
consulting arrangement is terminated earlier pursuant to Section 3(E) hereof
(the “Consulting Term”).
A.    Terms and Responsibilities. During the period of his service as an
independent contractor hereunder, the Executive shall devote such of his time
and his efforts as may be required by the Company from time to time to perform
his duties hereunder. Subject to the procedures outlined below, the Executive
may serve on the boards of directors of other companies and organizations, or
perform services for other companies or organizations, which, in the judgment of
the Company will not present any conflict of interest

3

--------------------------------------------------------------------------------



with the Company or any of its subsidiaries or affiliates or divisions, violate
the provisions of Section 4, or materially affect the performance of the
Executive’s duties pursuant to this Agreement. If the Executive desires to
perform services for another company, organization or other entity then, prior
to performing such services, he shall submit a written request to the Chief
Executive Officer (“CEO”) of the Company identifying such entity and the nature
of services to be performed. Within 10 working days, the CEO shall inform the
Executive in writing whether or not the Company has determined that the
performance of such services presents a conflict of interest. For this purpose,
“conflict of interest” means services to be provided to a competitive business.
If the CEO determines that such services, or service on such board will
represent a “conflict of interest”, the Executive must tender his resignation
pursuant to Section 3(E) of this Agreement.
B.    Duties. The Company hereby engages the Executive to provide during the
Consulting Term such services of a consulting or advisory nature as the Company
may reasonably request with respect to its business. The Executive will
primarily provide consulting services with respect to financial reporting,
accounting, budgetary, cash management and capital markets transactions. The
parties currently expect that the Executive will devote at least 20% of his
business time to performing services for the Company hereunder each month. The
Executive shall act solely in a consulting capacity hereunder and shall not have
authority to act for the Company or to give instructions or orders on behalf of
the Company or otherwise to make commitments for or on behalf of the Company.
The Executive shall not be an employee of the Company during the Consulting
Term, but shall act in the capacity of an independent contractor. The Company
shall not exercise control over the detail, manner or methods of the performance
of the services by the Executive during the Consulting Term.
C.    Remuneration. As full and complete compensation for any and all services
which the Executive may render during the Consulting Term:
i.    The Company shall pay the Executive a monthly consulting fee at the rate
of $30,833.33 per month.
ii.    Except as is expressly provided in this Agreement, the Executive shall
not receive nor be entitled to participate in any benefits or benefit plans with
respect to the work done during the Consulting Term. During the Consulting Term,
the Executive shall be provided reasonable access to office space and
secretarial services at the Company’s headquarters, and shall be reimbursed for
reasonable expenses directly related to his consulting duties.
D.    Terms of Payment. The Executive shall from time to time submit invoices
for any reasonable and necessary reimbursable expenses to the accounts payable
department of the Company. Each invoice shall detail said expenses incurred by
the Executive in performing his obligation under the Agreement and include any
other information the Company reasonably requests. Payment for said invoiced
amounts shall be paid by the Company within 15 days after receipt of invoice by
the Company. Should the Company dispute any portion of the Executive’s monthly
invoice, the Company shall pay the

4

--------------------------------------------------------------------------------



undisputed portion of the invoice and advise the Executive in writing of the
disputed portion. The parties will cooperate in good faith to resolve any
disputed portions.
E.    Termination of Service. The Executive’s engagement as a consultant will
terminate automatically upon the Executive’s death, or upon the Executive’s
disability rendering him unable to perform services hereunder for a period of 60
days; provided that the payments and benefits described in Section 3(C) hereof
shall continue to inure to the benefit of the Executive or the Executive’s
spouse or beneficiary (as applicable). Either the Company or the Executive may
terminate the Executive’s engagement as a consultant hereunder for any reason
upon five days written notice for any reason. Upon any termination or expiration
of the Executive’s engagement as a consultant hereunder, the Executive shall
continue to be subject to the provisions of Sections 4, 5, 6 and 7 hereof (it
being understood and agreed that such provisions shall survive any termination
or expiration of the Executive’s engagement as a consultant hereunder for any
reason).
4. Restrictive Covenants.
A.    Confidential Information; Noncompete; Nonsolicit. As a material inducement
to the Company to enter into this Agreement, the Executive agrees that the
provisions of Section 8 of the Employment Agreement remain in full force and
effect, and the provisions of Section 10 of the Employment Agreement remain in
full force and effect. Service as a nonemployee member of the board of directors
of a company that competes with the Company, provided that the Executive
complies at all times with the provisions of Section 8 of the Employment
Agreement, shall not be prohibited by this Agreement.
B.    Nondisparagement. The Executive agrees that prior to the end of the
Consulting Term and for a period of one year following the end of the Consulting
Term (the “Restrictive Period”) he shall not (i) criticize or disparage,
publicly or privately, the Company or any affiliate in a manner intended or
reasonably calculated to result in substantial public embarrassment to, or
material injury to the reputation of, the Company or any affiliate in any
community in which the Company or any affiliate is engaged in business;
(ii) directly or indirectly, acting alone or acting in concert with others,
institute or prosecute, or intentionally assist any person in any manner in
instituting or prosecuting, any legal proceedings of any nature against the
Company or any affiliate; (iii) intentionally commit damage to the property of
the Company or any affiliate or otherwise engage in any misconduct which is
intentionally injurious to the business or reputation of the Company or any
affiliate; or (iv) take any other action, or assist any person in taking any
other action, that is intentionally and materially adverse to the interests of
the Company or any affiliate or inconsistent with fostering the goodwill of the
Company or any affiliate; provided, however, that the Executive will not be in
breach of the covenant contained in (ii) above solely by reason of his testimony
which is compelled by process of law or in taking any action to secure his
rights under this Agreement as otherwise contemplated herein.
5. Waiver and Release. In consideration for the Executive’s execution of and
compliance with this Agreement, including but not limited to the provisions of
Section 4, and the execution of the Waiver and Release attached hereto as
Exhibit A, the Company shall provide the consideration set forth above in
Section 2. This consideration is provided subject to the binding execution,
without

5

--------------------------------------------------------------------------------



revocation prior to the 8th day following execution (the “Waiver Effective
Date”), by the Executive of the attached Waiver and Release agreement, no
earlier than the Retirement Date and no later than the date 21 days after the
Retirement Date. The Company’s obligation to make any payments otherwise due
under Section 2 shall cease in the event the Executive fails to comply with the
terms of this Agreement or the Waiver and Release, and no payment shall be made
until the expiration of the seven-day revocation period following execution of
the Waiver and Release agreement, provided that such payments shall accrue from
the Retirement Date. If the Executive revokes the Waiver and Release before the
Waiver Effective Date, the Executive shall forfeit all unvested equity awards
and shall repay to the Company, within five business days of receipt of written
demand therefor, an amount equal to the amounts previously paid to the Executive
under Section 2 of this Agreement.
6. Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists and other property delivered to
or compiled by the Executive by or on behalf of the Company, or any of its
affiliates or the representatives, vendors or customers thereof that pertain to
the business of the Company or any of its affiliates shall be and remain the
property of the Company or any such affiliate, as the case may be, and be
subject at all times to the discretion and control thereof. Likewise, all
correspondence, reports, records, charts, advertising materials and other
similar data pertaining to the business, activities or future plans of the
Company or its affiliates that are collected or held by the Executive shall be
delivered promptly to the Company or its affiliate, as the case may be, on or
prior to November 17, 2014 or such other date as the Company may indicate.
7. Nonassignability. Except for those rights that may accrue to the Executive’s
family or estate in the event of his death or disability, neither this Agreement
nor any right or interest hereunder shall be subject, in any manner, to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, by operation of law or otherwise, any
attempt at such shall be void; provided, that any such benefit shall not in any
way be subject to the debts, contract, liabilities, engagements or torts of the
Executive, nor shall it be subject to attachment or legal process for or against
the Executive.
8. Entire Agreement; Modification. This Agreement sets forth the entire
agreement and understanding of the parties concerning the subject matter hereof,
and supersedes all prior agreements, arrangements and understandings relative to
that subject matter including, without limitation, the Employment Agreement,
except to the extent of specific provisions thereof expressly incorporated into
this Agreement. No term or provision hereof may be modified or extinguished, in
whole or in part, except by a writing which is dated and signed by the parties
to this Agreement. No waiver of any of the provisions or conditions of this
Agreement or of any of the rights, powers or privileges of a party will be
effective or binding unless in writing and signed by the party claimed to have
given or consented to such waiver. No representation, promise or inducement has
been made to or relied upon by or on behalf of either party concerning the
subject matter hereof which is not set forth in this Agreement. In particular,
the Executive acknowledges and agrees that he is not entitled to receive from
the Company any incentive or other compensation or payment related to his
services to the Company or the termination thereof, other than the consideration
specifically set forth herein. Notwithstanding the foregoing, to the extent that
any matter is not specifically addressed in this Agreement, then any terms of
the Employment Agreement which address such

6

--------------------------------------------------------------------------------



matter shall remain in effect and be incorporated into this Agreement up to and
until the Retirement Date.
9. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.
10. Resolution of Disputes. The terms of Section 6 of the Employment Agreement
regarding resolution of disputes shall apply to this Agreement (i) as if the
obligations and payments provided hereunder were provided under the Employment
Agreement and (ii) as if the consulting services provided hereunder constituted
employment under the Emloyment Agreement.
11. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:


Carrizo Oil & Gas, Inc.
500 Dallas Street, Suite 2300
Houston, TX 77002
Fax Number: (713) 358-6286
Attention: Corporate Secretary
To the Executive, at the address and fax number of record in the Company’s file.
All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.
12. Source of Payments. All cash payments provided in this Agreement will be
paid from the general funds of the Company. The Executive’s status with respect
to amounts owed under this Agreement will be that of a general unsecured
creditor of the Company.
13. Federal Income Tax Withholding. The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes to the
extent required pursuant to any law or governmental regulation or ruling.
14. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.
15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
16. Titles. The titles and headings preceding the text of the paragraphs and
subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

7

--------------------------------------------------------------------------------



17. Section 409A Compliance.
A.    Each payment under this Agreement, including each payment in a series of
installment payments, is intended to be a separate payment for purposes of
Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), the regulations
and other binding guidance promulgated thereunder (“Section 409A”), including,
but not limited to, by compliance with the short-term deferral exemption as
specified in Treas. Reg. § 1.409A-1(b)(4) and the involuntary separation pay
exception within the meaning of Treas. Reg. § 1.409A-1(b)(9)(iii), or (ii) in
compliance with Section 409A, including, but not limited to, being paid pursuant
to a fixed schedule or specified date pursuant to Treas. Reg. § 1.409A-3(a) and
the provisions of this Agreement will be administered, interpreted and construed
accordingly. Notwithstanding the foregoing provisions of this Agreement, if the
payment of any compensation or benefits under this Agreement would be subject to
additional taxes and interest under Section 409A because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code, and
Executive constitutes a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code, then any such payments that Executive would
otherwise be entitled to during the first six months following Executive’s
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code shall be accumulated and paid on the date that is six months after
Executive’s separation from service (or if such payment date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid under Section 409A without
being subject to such additional taxes and interest.
B.    All reimbursements pursuant to this Agreement shall be made in accordance
with Treas. Reg. § 1.409A-3(i)(1)(iv) such that the reimbursements will be
deemed payable at a specified time or on a fixed schedule relative to a
permissible payment event. Specifically, the amounts reimbursed under this
Agreement during the Executive’s taxable year may not affect the amounts
reimbursed in any other taxable year (except that total reimbursements may be
limited by a lifetime maximum under a group health plan), the reimbursement of
an eligible expense shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred, and
the right to reimbursement is not subject to liquidation or exchange for another
benefit.
18 Governing Law; Venue. This Agreement will be construed and enforced in
accordance with the laws of the State of Texas. Any suit, action or other legal
proceeding arising out of this Agreement shall be brought in the United States
District Court for the Southern District of Texas, Houston Division, or, if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Harris County, Texas. Each of the Executive and the
Company consents to the jurisdiction of any such court in any such suit, action,
or proceeding and waives any objection that it may have to the laying of venue
of any such suit, action, or proceeding in any such court.
19. Terms. The term “affiliate” means any subsidiary, any officer, director or
employee of the Company or any subsidiary, and any former officer, director or
employee of the Company or any subsidiary.

8

--------------------------------------------------------------------------------



20. Successor Obligations. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
[END OF PAGE]



9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on August 11, 2014,
but effective as of the date and year first above written.
CARRIZO OIL & GAS, INC.






By:    /s/ S.P. Johnson IV            
S.P. Johnson IV
President and Chief Executive Officer




EXECUTIVE






By:    /s/ Paul F. Boling            
Paul F. Boling





10

--------------------------------------------------------------------------------



Exhibit A
Dated: _________, 2014
WAIVER AND RELEASE
In exchange for the consideration (the “Benefits”) offered under the Retirement
and Consulting Agreement between me and Carrizo Oil & Gas, Inc., (the
“Company”), dated August 11, 2014 (the “Agreement”), which were offered to me in
exchange for my agreement, among other things, to waive all of my claims against
and release Carrizo Oil & Gas, Inc. and its predecessors, successors and assigns
(collectively referred to as the “Company”), all of the affiliates (including
parents and subsidiaries) of the Company (collectively referred to as the
“Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to (1) any existing right I have to
indemnification, contribution and a defense, (2) any directors and officers and
general liability insurance coverage, (3) any rights I may have as a shareholder
of the Company and (4) any rights which cannot be waived or released as a matter
of law.
I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it.
In exchange for the payment to me of Benefits, I, among other things, (1) agree
not to sue in any local, state and/or federal court regarding or relating in any
way to my employment with or separation from the Company or the Affiliates, (2)
knowingly and voluntarily waive all claims and release the Corporate Group from
any and all claims, demands, actions, liabilities, and damages, whether known or
unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates and (3) waive any rights that I
may have under any of the Company’s involuntary severance benefit plans, except
to the extent that my rights are vested under the terms of employee benefit
plans sponsored by the Company or the Affiliates and except with respect to such
rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. §§ 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Sarbanes-Oxley Act of 2002; the Employee Retirement Income Security Act of
1974, as amended; the Family and Medical Leave Act of 1993; the Fair Labor
Standards Act; the Occupational Safety and Health Act; claims in connection with
workers’ compensation or “whistle blower” statutes; and/or contract, tort,
defamation, slander, wrongful termination or any other state or federal
regulatory, statutory or common law. Further, I expressly represent that no
promise or agreement which is not expressed

A-1

--------------------------------------------------------------------------------



in the Agreement has been made to me in executing this Waiver and Release, and
that I am relying on my own judgment in executing this Waiver and Release, and
that I am not relying on any statement or representation of the Company, any of
the Affiliates or any other member of the Corporate Group or any of their
agents. I agree that this Waiver and Release is valid, fair, adequate and
reasonable, is entered into with my full knowledge and consent, was not procured
through fraud, duress or mistake and has not had the effect of misleading,
misinforming or failing to inform me.
Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Agreement;
(2) making any disclosure of information required by law; (3) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s legal,
compliance or human resources officers; (4) testifying or participating in or
otherwise assisting in a proceeding relating to an alleged violation of any
federal, state or municipal law relating to fraud or any rule or regulation of
the Securities and Exchange Commission or any self-regulatory organization; or
(5) filing any claims that are not permitted to be waived or released under
applicable law (although my ability to recover damages or other relief is still
waived and released to the extent permitted by law).
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the Agreement set forth the entire understanding and agreement
between me and the Company or any other member of the Corporate Group concerning
the subject matter of this Waiver and Release and supersede any prior or
contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group. I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
Gerry Morton, Carrizo Oil & Gas, Inc., 500 Dallas Street, Suite 2300, Houston,
Texas 77002, facsimile number: (713) 358-6286, in which case the Waiver and
Release will not become effective. In the event I revoke my acceptance of this
offer, the Company shall have no obligation to provide me Benefits. I understand
that failure to revoke my acceptance of the offer within 7 calendar days from
the date I sign this Waiver and Release will result in this Waiver and Release
being permanent and irrevocable.

A-2

--------------------------------------------------------------------------------



I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.
                                                
Employee’s Printed Name                Company Representative


                                                
Employee’s Signature                    Company’s Execution Date


                    
Employee’s Signature Date





A-3

--------------------------------------------------------------------------------



Exhibit B
List of Outstanding Stock Appreciation Rights, Restricted Stock Units and
Performance Shares


Outstanding Stock Appreciation Rights
Grant Date        Number of SARs
05/18/12             3,448
06/18/13            15,979


Outstanding Restricted Stock Units


Grant Date        Number of RSUs
05/18/12            11,331
06/14/13            23,615
03/12/14            20,425


Outstanding Performance Shares


Grant Date        Number of PSUs
03/28/14             4,774



B-1